
	
		I
		112th CONGRESS
		1st Session
		H. R. 1392
		IN THE HOUSE OF REPRESENTATIVES
		
			April 6, 2011
			Mr. Fitzpatrick
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide assistance to veterans and veteran-owned
		  businesses with respect to contract opportunities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness to Veterans Act of
			 2011.
		2.Assistance for
			 veterans and veteran-owned businesses
			(a)Federal
			 Government contract opportunitiesIn evaluating any bid or proposal received
			 in response to a solicitation relating to a Federal contract, the head of a
			 Federal department or agency shall provide to a veteran or veteran-owned
			 business any preference that any individual or business is eligible to receive
			 with respect to that contract, if that preference takes into consideration race
			 or gender, without regard to whether the veteran or veteran-owned business
			 would otherwise qualify for that preference.
			(b)State and local
			 government contract opportunitiesAs a condition of receiving Federal
			 funding, in evaluating any bid or proposal received in response to a
			 solicitation relating to a State or local contract that involves the use of
			 Federal funding, the head of a State or local government shall provide to a
			 veteran or veteran-owned business any preference that any individual or
			 business is eligible to receive with respect to that contract, if that
			 preference takes into consideration race or gender, without regard to whether
			 the veteran or veteran-owned business would otherwise qualify for that
			 preference.
			(c)DefinitionsIn
			 this Act, the following definitions apply:
				(1)VeteranThe term veteran has the
			 meaning given that term in section 101(2) of title 38, United States
			 Code.
				(2)Veteran-owned
			 businessThe term
			 veteran-owned business means a business—
					(A)not less than 51
			 percent of which is owned by one or more veterans or, in the case of any
			 publicly owned business, not less than 51 percent of the stock of which is
			 owned by one or more veterans; and
					(B)the management and
			 daily business operations of which are controlled by one or more
			 veterans.
					
